Jeffords, J.,
delivered the opinion of the court.
This is a bill in Chancery, filed by Armstrong, the appellee, against Mims, the' appellant, to foreclose a mortgage executed by Mims to one Robert Oliver on the 16th day of August, 1862.
The mortgage was given to secure the payment of a note for ten thousand dollars for money loaned, payable at the expiration of two years from the date of said note and mortgage.
It appears from the testimony that Oliver was acting as the agent of Armstrong in the' matter; that the money loaned was “ Confederate notes,” and belonged to Armstrong; that the transaction took place at the city of Jackson, in the State of Mississippi; and that at the time it occurred, both Oliver, the agent, and Armstrong, the principal, resided in the city of New Orleans, in the State of Louisiana; and that Mims was a resident of the city of Jackson, State of Mississippi aforesaid.
At the November Term, 1867, the court below pronounced its decree in favor of the complainant, Armstrong, thereby foreclosing the equity of redemption in the mortgaged premises as against Mims; and also at.the same time decreeing that Mims should pay or cause to be paid to Armstrong the sum of five thousand two hundred and sixty dollars, that being the amount ascertained to be due, within thirty days from the date of the decree, and in default thereof that the mortgaged premises should be sold to pay the same. To reverse which decree, this appeal is now prosecuted.
Two questions are presented by the record and arguments of counsel in this case for the consideration of the court.
It is insisted that the decree of the Chancery Court should be reversed: First, because the loan to Mims of “ Confederate notes or money ” was illegal and void, in violation of' the public policy of the United States, tended to encourage the rebellion, and gave aid and comfort to the enemies of the United States, and can give no standing to any one in court to enforce a breach of contract of such loan.
Second: Whether a loan of “ Confederate notes ” was per se illegal or not, still the contract cannot be enforced in this *434case; it violated the general law of war, prohibiting intercourse between belligerents, and particularly violated the act of July 13,1861, prohibiting intercourse between citizens of the loyal States and the inhabitants of the rebel States, and the proclamation of the President in pursuance thereof.
We will proceed to the consideration of these questions by inverting the order in which they are here stated, as the determination of the second proposition must dispose of this entire controversy.
There is, perhaps, no general rule of law more clearly and definitely established — one which is more rigorously adhered to, admitting of fewer exceptions — than the one now under consideration.
When war becomes flagrant, all communication, correspondence, and intercourse between citizens of the respective belligerent powers, except such as may be warlike in its character, ■or such as has been licensed or permitted by the sovereign power, must absolutely terminate and cease.
Every transaction having any connection with, or reference to, trade or commerce, whether of a private or public nature— •all undertakings, promises, agreements, and contracts between citizens of one of the belligerents with those of the other — are clearly illegal and void, unless brought within the exception just stated.
Whenever it is made to appear that enemies have been trading or contracting with each other, the law of war strikes down .and puts an end to all engagements made under such circumstances.
So stringent is the rule, that all attempts at shuffling or evasion have utterly failed. It matters not what may have been the medium of communication, whether proximate or remote, direct and personal, as between principal and principal, or through the intervention of an agent, as in the present instance, ■or otherwise; the fact being established, it is always attended with the same fatal result.
All writers and authorities concur in this view. In fact there is no conflict on this subject. Wheaton on Int. Law, by Law*435renee, 551-558; 15 Johnson, Griswold v. Waddington, p. 56; same case, 16 Johnson, 438; 5 Wallace, 405; 6 Wallace, 531, 535.
We have stated the rule as applicable to independent nations engaged in a public war. It has, however, been repeatedly held by the Supreme Court of the United States that this rule was equally applicable to the belligerent parties engaged in the recent civil war in this country.
The Act of Congress of July 13, 1861, and the proclamation of the President in pursuance thereof, did not establish any new rule on this subject. These were but declaratory and cumulative. See case of The Venice, 2 Wallace, 258; The Ouachita Cotton, 6 Wallace, 531.
Armstrong being a resident of New Orleans, in the State of Louisiana, within the Federal lines, and Mims being a resident of Jackson, in the State of Mississippi, which was within the Confederate lines at the time of the execution of the note and mortgage sued on, this case is brought clearly within the rule as laid down in repeated decisions of the Supreme Court of the United States.
There is no pretence that the parties in this case acted under a license or permission from the President.
The “ sting of disability ” having attached to the note and mortgage now before the court, and “ prohibition being the rule and license the exception,” the penalty incurred for unlawful and prohibited intercourse between enemies must be pronounced by this court, by declaring this note and mortgage null and void.
Having arrived at this conclusion, we are relieved from the necessity of passing upon the remaining question presented by the record.
The decree of the court below is reversed, and bill dismissed at the costs of the appellee.